internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-109305-99 date date legend prs state d1 d2 this responds to your letter dated date and subsequent correspondence written on behalf of prs requesting a ruling that prs be given an extension of time to elect to adjust the basis of partnership property pursuant to sec_754 of the internal_revenue_code facts prs is a domestic_partnership organized under the laws of state prs intended to elect to use sec_754 to adjust the basis of partnership property on its final tax_return for its taxable_year ending d1 prs however filed the sec_754 election with a final tax_return that it stated was for prs’s final taxable_year ending d2 because of the uncertainty regarding the effectiveness of the sec_754 election on a return with an erroneous ending date prs is seeking relief under sec_301_9100-3 of the procedure and administration regulations to file a new sec_754 election for its taxable_year ending d1 prs represents that it has acted reasonably and in good_faith that granting relief will not prejudice the interests of the government and that it is not using hindsight in making the election plr-109305-99 law and analysis under sec_754 a partnership may elect to adjust the basis of partnership property where there is a distribution_of_property or a transfer of a partnership_interest the election applies to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year that the election applies and all subsequent taxable years the election must be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs the return must be filed not later than the time prescribed for filing the return for that taxable_year including extensions thereof sec_1_754-1 of the income_tax regulations sec_1_754-1 refers to sec_1 now sec_301_9100-1 of the procedure and administration regulations for rules regarding extensions of time for filing elections sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a conclusions based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result prs is granted an extension of time to elect to adjust the basis of partnership property pursuant to sec_754 for its tax_year ending d1 prs has until days from the date of this letter to file the appropriate form with the applicable service_center to make the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on plr-109305-99 examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to prs sincerely signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
